                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   ATAIN SPECIALTY INSURANCE
                                                                              COMPANY, a Michigan Corporation,
                                                                         11                                                               No. C 18-07314 WHA
United States District Court




                                                                                            Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13                                                               JUDGMENT
                                                                              GREEN EARTH MANAGEMENT, LLC,
                                                                         14                 Defendants.
                                                                         15                                              /

                                                                         16          For the reasons stated in the accompanying order granting default judgment, FINAL
                                                                         17   JUDGMENT IS HEREBY ENTERED in       favor of plaintiff Atain Specialty Insurance Company and
                                                                         18   against defendant Green Earth Management, LLC, for restitution in the amount of $83,326.05
                                                                         19   and for declaratory relief that Atain has no duty to indemnify Green Earth under any policy.
                                                                         20
                                                                         21          IT IS SO ORDERED.
                                                                         22
                                                                         23   Dated: December 9, 2019.
                                                                         24                                                      WILLIAM ALSUP
                                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                         25
                                                                         26
                                                                         27
                                                                         28
